Citation Nr: 1612901	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-37 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1943 to January 1946.  He died in June 2008.  The appellant is advancing her appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2010, the appellant was afforded a hearing before the undersigned Veterans Law Judge.

In September 2010, the Board denied the appellant's claim.  The appellant appealed this decision to the Court of Appeals for Veterans Claims (Court).  In October 2011, the Court vacated the Board decision and remanded the appellant's claim for action consistent with the directives of a joint motion for remand (JMR).  Specifically, the JMR found that the Board had not addressed the appellant's contention that the medication the Veteran was taking to treat his service connected disabilities contributed to the cause of his death, and suggested that a medical opinion of record be obtained.
 
In March 2013, the Board again denied the appellant's claim.  The appellant appealed, and in a March 2015 Memorandum Decision, the Court vacated the March 2013 Board decision and remanded the case in accordance with the Memorandum Decision.  In response, the Board obtained an additional medical opinion of record.  The development directed by the Court's decision has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

It is noted that the appellant also submitted an additional private medical opinion.  In correspondence received between September 2015 and January 2016, it was unclear whether the appellant desired agency of original jurisdiction (AOJ) consideration of the new evidence pursuant to 38 C.F.R. § 20.1304 (2015).  However, the Veteran's representative clarified in February 2016 that the appellant waived AOJ consideration.   Thus, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required, and the Board may proceed with the claims on appeal.  38 C.F.R. § 20.1304(c).

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's certificate of death indicates that he died in June 2008 at the age of 83; the causes of death are listed as "cardiac arrest," due to (or as a consequence of) "respiratory failure"; Part II of the death certificate ("Other significant conditions contributing to death but not resulting in the underlying cause given in Part I") lists "renal failure."   

2.  During the Veteran's lifetime, service connection was in effect for residuals of a gunshot wound to the right knee, with ankylosis, evaluated as 60 percent disabling; degenerative joint disease of the lumbar spine with back strain and pain in the right hip, evaluated as 40 percent disabling; and scar, adherent, lateral surface of right thigh, residuals of gunshot wound, evaluated as 10 percent disabling; his combined evaluation was 80 percent; a total disability rating based on individual unemployability (TDIU) was in effect since December 18, 2001.  

3.  The weight of the evidence is against a finding that the Veteran's service connected disabilities were either the cause of, or a contributing cause of, his death.
 
4.  The weight of the evidence is against a finding that the medication the Veteran was taking to treat his service connected disabilities contributed substantially or materially to cause his death. 

5.  A total service-connected disability rating had not been in effect for either ten years at the time of the Veteran's death; or for five consecutive years following his separation from service.  

6.  There is no allegation that the Veteran was a prisoner of war.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2015).  

2.  The requirements for Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (2014); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant argues that service connection for the cause of the Veteran's death is warranted.  She essentially asserts that pain medications used to treat the Veteran's service-connected disabilities caused or contributed to his death.  It has also been argued that the Veteran may have had posttraumatic stress disorder (PTSD) that caused or contributed to his death by placing additional stress on his heart.  See e.g., appellant's appeal (VA Form 9), received in May 2010.    

For a grant of service connection for the cause of death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the absence of such evidence, the regulations require a showing that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (2014); 38 C.F.R. §§ 3.310(a), 3.312 (2015).

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).

During the Veteran's lifetime, he was service connected for residuals of a gunshot wound to the right knee, with ankylosis, evaluated as 60 percent disabling; for degenerative joint disease of the lumbar spine with back strain and pain in the right hip, evaluated as 40 percent disabling; and for a scar, adherent, lateral surface of right thigh, residuals of gunshot wound, evaluated as 10 percent disabling.  His combined schedular evaluation was 80 percent.  A total disability compensation rating based on individual unemployability (TDIU) was in effect as of December 18, 2001.  

The Board notes that in December 1971, the Board denied a claim for service connection for "a chest condition."  That decision is final.  See 38 U.S.C.A. § 7104(b) (2014).  In July 1980, the RO denied a claim for service connection for "neurosis with depression."  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (2015).     

The Veteran's certificate of death indicates that he died in June 2008 at the age of 83.  The causes of death are listed as "cardiac arrest," due to (or as a consequence of) "respiratory failure."  Part II of the death certificate ("Other significant conditions contributing to death but not resulting in the underlying cause given in Part I") lists "renal failure."  Essentially, he died of renal failure which caused his heart to stop.  

The Veteran's service treatment reports do not show treatment for, or a diagnosis of, any kidney disability.  The post-service medical evidence consists of VA and non-VA reports, dated between 1946 and 2008.  This evidence shows that the Veteran had a complex medical history that included hypertension, diabetes mellitus, a heart murmur, coronary artery disease, congestive heart failure, and end-stage renal disease.  Private treatment reports dated between 2005 and 2006 noted that he was on dialysis three times per week, and that his renal disease was secondary to diabetes mellitus (which was not a service connected disability).  

The appellant testified at a hearing before the Board, credibly describing the Veteran's multiple combat wounds, as well as the extensive treatment he had received at VA over the years.  She also asserted that PTSD was a problem, but it was conceded that the Veteran had never been diagnosed with PTSD, although there had been some indication of depression.  The appellant asserted that the Veteran began having heart problems in the 1950s and she recalled that one doctor had told him it was the pain medication he was taking.  She added that the medication had been changed in response.  She believed that this medication ultimately led to his kidney failure which then required dialysis.  She noted that the Veteran had eventually stopped working and gone on Social Security Administration (SSA) disability.

In June 2012, the Board obtained an opinion from Dr. Pun, the VA director of dialysis at the Durham VA Medical Center.  In his report, Dr. Pun cautioned that he did not have information on the Veteran's blood and urine laboratory values over time, which he indicated were key to forming an opinion.  He explained that he was able to use the laboratory values that were documented in various progress notes, but noted that they were also quite limited.  He also corrected that the term renal failure was vague, and that the issue was what caused the Veteran's end stage kidney disease requiring dialysis treatment.

Dr. Pun noted that the Veteran had a long-standing history of poorly controlled diabetes mellitus, dating to before 2000.  He noted that Hemoglobin A1c levels were repeatedly mentioned to be elevated in the 8-9 range, and the presence of microalbuminuria, a hallmark of diabetic kidney disease, was noted in 2002.  Additionally, Dr. Pun noted that the presence of diabetic retinopathy was documented in 2005, which was relevant in that diabetic retinopathy has a high degree of correlation with diabetic nephropathy.  In addition to the diabetes mellitus, he also pointed out that the Veteran had a long-standing history of poorly controlled hypertension, dating from at least 2000.  He explained that the level of blood pressure control was strongly correlated with progression of kidney disease.  Dr. Pun also noted that the Veteran had a long history of exposure to analgesics, including non-steroidal anti-inflammatory agents (NSAIDs) which he acknowledged had been associated with analgesic nephropathy and progression of kidney disease.  However, he found that there was no radiologic evidence consistent with such a diagnosis (noting that a kidney ultrasound was reported to be unremarkable by the VA nephrologist).  He also noted that despite many years of taking analgesics, the Veteran's serum creatinine was relatively normal for his age at 1.2 in 2002.  Dr. Pun noted that the Veteran's serum creatinine rose rapidly to 2.7 in 2004, and explained that he would have expected there to have been a more gradual decrease in kidney function over the years, if the Veteran's kidney disease was in fact predominantly due to analgesic nephropathy.  He also explained that analgesic nephropathy is not usually associated with proteinuria and retinopathy (both conditions which were present in the Veteran's case).  He noted that the while Veteran's NSAIDs were stopped in 2004, he did not progress to end-stage kidney disease requiring hemodialysis until sometime in 2006.  As such, Dr. Pun opined that the Veteran's pain medications were unlikely to be involved in the progression of the Veteran's condition during that time period.  Rather he felt that the Veteran's longstanding hypertension and diabetes mellitus were responsible for the rapid progression of his kidney disease during that period.

In summary, Dr. Pun stated that the preponderance of the evidence suggested that the Veteran's longstanding diabetes mellitus and hypertension were the primary contributors to his end stage kidney disease.  He allowed that it was possible that analgesics including NSAIDs could have played a role in the development of kidney disease, but he did not believe such a possibility was so likely as to make it at least as likely as not (50 percent or greater) that this was what had transpired.

Additional medical records and a statement from the Veteran's treating nephrologist, Dr. Suleiman, were submitted in September 2012.  Dr. Suleiman wrote that the Veteran had chronic kidney disease due to diabetic nephropathy, which progressed over time leading to end stage renal disease and hemodialysis.  The Veteran was also noted to have been hypertensive, which Dr. Suleiman suggested could have contributed to the deterioration of his renal function.

Following submission of that evidence, an addendum opinion was obtained from Dr. Pun.  In November 2012, he opined that the additional evidence only served to strengthen his previous conclusion that diabetes mellitus and hypertension were the likely cause of the Veteran's end stage renal disease, as opposed to analgesic nephropathy.  He noted that Dr. Suleiman's opinion had actually supported his conclusion, and added that the dialysis treatment data and dialysis labs did not lend any additional insight into the cause of the Veteran's end stage renal disease.  As such, he once again concluded that there was no evidence to suggest that analgesics, including NSAIDs, played a significant role in the development of end stage renal disease requiring dialysis.

Pursuant to the March 2015 Memorandum Decision, the Board requested an expert medical opinion to address whether the Veteran's pain medications, specifically Darvocet/Darvon, caused the hypertension that partially caused the end stage kidney disease.  Dr. Sumption, the Assistant Professor of Internal Medicine at VCU School of Medicine, and Interventional Cardiologist at VCU and McGuire VA Medical Centers, provided an opinion in August 2015.  Following a review of the claims file, to include the Veteran's medical records and evidence submitted by the appellant, Dr. Sumption opined that it was unlikely that the Darvocet that the Veteran had taken earlier in life was responsible for his hypertension and other documented cardiac conditions.  In support of his opinion, Dr. Sumption explained that the appellant was specifically referring to the Veteran's use of the drug Darvocet or Darvon, the active ingredient of which is known as propoxyphene, and a "monograph on Darvon provided by the National Library of Medicine...reads, 'Darvon, like all opioid analgesics, may cause severe HYPOtension...' This in fact is essentially the opposite of hypertension, and suggests that Darvocet DID NOT contribute to the [Veteran]'s hypertension." (emphasis in the original).

Dr. Sumption further noted that progress notes from May 22, 2008, documented that the Veteran was not on Darvocet at the time of that appointment.  Additionally, a primary care clinic note dated January 2, 2001, does not list Darvocet as one of the Veteran's ongoing medication.  According to the cardiology notes, the Veteran's documented cardiology conditions included (1) nonsustained atrial tachycardia, nonsustained ventricular tachycardia, polymorphic on Holter monitor; (2) mild coronary artery disease on cardiac catheterization in 1997 with adenosine nuclear stress test in March 2008 reported as being within normal limits; (3) mild aortic stenosis and regurgitation; (4) mild mitral regurgitation; (5) hypertensive cardiomyopathy; and (6) mild pulmonary regurgitation.  Of those conditions, the primary cardiac condition that could possibly be of interest with respect to use of Darvon would be nonsustained ventricular tachycardia, polymorphic on Holter monitor.  Dr. Sumption noted that in November 2010, an FDA safety alert announced that propoxyphene was being removed from the market due to increased risk of cardiac toxicity.  Specifically, the alert stated that "There were significant changes to the electrical activity of the heart: prolonged PR interval, widened QRS complex and prolonged QT interval.  These changes can increase the risk for serious abnormal heart rhythms."  Dr. Sumption also noted that a prolonged QT interval seen on electrocardiogram could be the cause of polymorphic ventricular tachycardia.  However, the safety alert goes on to say that "long-term users of the drug need to know that these changes to the heart electrical activity are not cumulative.  Once patients stop taking propoxyphene, the risk will go away."  Dr. Sumption concluded that given that the Veteran was not on Darvocet in 2008, it is unlikely that Darvocet was responsible for his documented cardiac conditions including the arrhythmia seen on the 2008 Holter monitor.

In December 2015, the appellant submitted a statement from a private physician, Dr. Hultman, who opined that the Veteran's medications more than likely contributed to his renal disease.  In support of her opinion, Dr. Hultman noted that the long-term effects of taking Darvocet are largely related to the amount of Tylenol (acetaminophen) in the medication, and reported renal side effects of acetaminophen include acute tubular necrosis and interstitial nephritis.  A possible increase in the risk of renal cell carcinoma has been associated with chronic acetaminophen use as well.  Adverse acetaminophen renal effects are most often observed after chronic use.  Additionally, the adverse effects of propoxyphene (Darvocet) may be more likely and more severe in patients with renal insufficiency due to diabetes or hypertension.

Based on the evidence above, the Board finds that the Veteran's cause of death was not related to service.  The Board acknowledges that the Veteran's use of NSAIDS was discontinued in 2004 due to his impaired renal function.  However, the fact that the Veteran could no longer take NSAIDs or certain pain medications once he developed renal failure is simply not the same as stating the medications actually caused or aggravated the renal failure in any way.  Rather, the Board relies on the conclusive medical evidence of record to determine whether the Veteran's medications directly led to renal failure.  In that regard, the Board affords more probative weight to the opinions of Dr. Pun and Dr. Suleiman, than that of Dr. Hultman.  As the Veteran's treating nephrologist, Dr. Suleiman would have been the most knowledgeable of the Veteran's kidney condition.  Dr. Pun, also a nephrologist, provided a comprehensive medical history and substantial reasoning for his conclusions.  Notably, he discussed the absence of diagnostic and laboratory findings in 2002, the rapid progression of the Veteran's kidney disease from 2002 to 2004, and why such a rapid decrease in kidney function was inconsistent with analgesic nephropathy.  In contrast, Dr. Hultman, a family practitioner, provided no reasoning for concluding that the Veteran's medications contributed to renal disease, other than generalizations regarding the risks and possible adverse effects of acetaminophen and propoxyphene.  

It also appears that Dr. Hultman did not have access to the Veteran's complete medical history, as Dr. Pun did.  Her letter states she had reviewed "some" of the Veteran's medical records.  It is not known what records the Veteran's daughter provided for her review, and such review is of great import in this case, where the Veteran's medical history includes the interplay between when he stopped taking Darvocet/Darvon and the progression of his renal disease.  Finally, to the extent Dr. Hultman provided any evidence positive to the issue at hand, it was couched in inconclusive language - "more than likely could have contributed . . ." [emphasis added]  Although "could have" was paired with "more than likely," the statement as a whole is clearly not as definitive as the negative opinions discussed in detail above.  For all these reasons, Dr. Hultman's opinion is afforded little probative value.  

With regard to the question of whether the Veteran's pain medications caused hypertension, which in turn caused kidney disease, the only competent medical evidence of record is the negative nexus opinion of Dr. Sumption.

The Board acknowledges that the appellant sincerely believes that the Veteran's death was the result of medication taken to treat his service-connected disabilities.  As someone who took care of the Veteran for 61 years, she is certainly well-versed in his medications and illnesses.  However, while the appellant is competent to report her observations of the Veteran, such as witnessing him limp and experience pain, the issue which needs to be resolved in this case is not one which lends itself to lay observations.  Indeed, the Court and the parties to the October 2011 JMR determined that the medical question in this case is of such complexity that multiple expert medical opinions were necessary.  Therefore, while the appellant disagrees with the conclusion that the cause of the Veteran's death was not service-related, she is not competent to provide such an opinion.  As such, her opinion is insufficient to provide the requisite nexus in this case.

The Board also acknowledges that the appellant testified during the August 2010 Board hearing that the Veteran's doctors told him that his pain medications could affect his kidneys, liver and heart.  See also Appellant Statement received June 11, 2009; Witness L.N. statement received September 19, 2012.  It is unclear whether the Veteran and appellant were told that his medications in fact affected his kidneys and heart, or whether they were only told that it was a possibility.  Dr. Suleiman, however, definitively opined that the Veteran's renal failure was due to diabetic nephropathy rather than medications.  While the appellant is competent to relay the information provided by the Veteran's doctors, the Board finds the written opinion provided by a nephrologist which takes into account full review of this particular individual's medical history (as opposed to generalities about increased risks) is more probative than the appellant's recollection.

The appellant's representative indicates that the Veteran's renal failure was directly due to combat conditions during World War II, specifically from "ingested" gun smoke.  However, again, given the need for the Board to seek out multiple expert medical opinions in this case, it is clear that this is not a simple etiology identification that the appellant's representative is competent to make.  Moreover, multiple expert medical opinions have been obtained to address the appellant's main contention as to why she believes service connection for the cause of the Veteran's death was warranted, but the opinions have unanimously concluded that the Veteran's end stage renal disease was caused by diabetic nephropathy and hypertension.  As such, the evidence is against a finding that the Veteran's end stage kidney disease was related to service.

Lastly, the appellant has also suggested that the Veteran's death was hastened by PTSD which weakened his heart, but the weight of the evidence is also against this theory.  As an initial point, no medical support has been advanced for such a theory.  Moreover, there is no indication that the Veteran was ever actually diagnosed with PTSD.  Finally, while the Veteran's death certificate lists the cause of the Veteran's death as cardiac arrest, his death was brought on by end stage renal disease.  Cardiac arrest simply shows that the Veteran's heart stopped beating.  Thus, his death does not appear to have actually been caused by heart disease or a weakened heart.

Moreover, even if it were felt that heart disease caused the Veteran's death, which is not suggested by the death certificate or the medical evidence of record, the evidence does not show that the Veteran had heart disease as a result of his military service.  The Veteran's service treatment records do not show any treatment for cardiac, respiratory, or renal symptoms.  Even assuming arguendo that findings of "paroxysms of atrial ventricular nodal rhythm," and "possible coronary insufficiency," are sufficient to show a diagnosed disorder, the earliest post-service diagnosis of a cardiac, respiratory, or renal condition is dated in 1964.  See Miners Memorial Hospital Association Reports, dated in January 1964.  This is approximately 17 years after the Veteran separated from service.  This lengthy period without treatment is evidence that there was not a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, there is no competent evidence of a nexus between the Veteran's heart disease and military service.

In summary, the Board finds that the Veteran's renal failure, which was a contributing factor in his death, was not related to service.  There is no competent medical evidence suggesting that his kidney disease was either directly related to service or secondary to pain medications taken for his service-connected disabilities.  As service connection for renal failure has not been established, there is no legal basis for a grant of service connection for the cause of the Veteran's death.


II. Dependency and Indemnity Compensation (DIC)

The appellant argues that entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 has been established.

Where a veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service connected.  A "deceased veteran" is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason was not in receipt of but would have been entitled to receive compensation (but for the receipt of retired or retirement pay), at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death; or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The total rating may be schedular or based on unemployability.  Id.

In this case, the Veteran was in receipt of a TDIU at the time of his death, however, entitlement to that benefit dated only from December 18, 2001.  The appellant states that while VA had not rated the Veteran as completely disabled until 2001, she had provided records from Dr. German in which he stated that the Veteran was totally disabled in March 1980 on account of discogenic disease of L5-S1, hypertension, and hypertrophic osteoarthritis.  She noted that in 1983 the Veteran left his employment and began receiving SSA disability.

Unfortunately, while the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104 (2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).
   
In this case, the Veteran was in receipt of a TDIU at the time of his death, however, entitlement to that benefit dated only from December 18, 2001.  The statute is very clear that DIC will not be awarded unless the Veteran was rated by VA as totally disabled for a period of 10 years or more immediately preceding death, that the Veteran was continuously rated totally disabled for at least five years from date of discharge, or that the Veteran was a former prisoner of war.  Here, the Veteran was not rated as totally disabled by VA until December 2001, which was decades removed from his time in service, and fewer than ten years from the date of his death.  There is also no allegation that the Veteran was ever a prisoner of war.  As such, the criteria for a DIC have simply not been met, and the appellant's claim must therefore be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 

The Board understands the frustration from the appellant and her family with the conclusion that the Veteran was not rated at totally disabled for VA purposes for 10 years prior to his death.  However, while the Veteran may have been rated totally disabled by the Social Security Administration (SSA) many years before, the standard for determining total disability is different for SSA than it is for VA.  Specifically, SSA disability is based on consideration of the totality of an individual's disabilities, whereas total disability for VA purpose is based only on the impact of a veteran's service connected disabilities, and therefore excludes non-service connected disabilities from consideration.  

Moreover, the effective date of a grant of TDIU is the later of the date of claim and the date of entitlement.  38 C.F.R. § 3.400.  What this means is that even if the Veteran was totally disabled by virtue of his service connected disabilities ten years prior to his death, he did not file a claim for TDIU until approximately eight years prior to his death, and therefore the effective date cannot be earlier than the date VA received that claim.  Again, the Board is not given flexibility on this point under the law.  

In reaching its decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  
 
Notice must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the claim for DIC benefits pursuant to 38 U.S.C.A. § 1318, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  However, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) expanded the VCAA notice requirements for a DIC claim.  In Hupp, the Court held that VA is not relieved of providing section 5103(a) notice merely because the appellant had provided some evidence relevant to each element of his or her claim in his or her application for benefits.  The Court held that the section 5103(a) notice must be "responsive to the particular application submitted."  The Court further held that when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In this case, the Board finds that the notice to the appellant has met the requirements of Hupp, as the August 2008 VCAA letter met the requirements of the Court. 

With regard to the claim for service connection for the cause of the Veteran's death, VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  The RO has obtained the Veteran's service treatment reports, and VA and non-VA medical reports.  Additionally, the appellant testified at a hearing before the Board.

Several medical opinions have also been obtained both from the Veteran's treating physician and from VA medical experts.  The VA doctors' opinions were based on a complete and thorough review of the record, and they provided well-reasoned conclusions that were supported by a complete rationale.  There has been no allegation of inadequacy raised by the appellant or her representative with regard to any of the opinions.

The appellant has testified that the Veteran was receiving disability benefits from the Social Security Administration (SSA), and the SSA's decision awarding benefits to the Veteran is not of record.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.

In this case, the appellant's testimony indicates that the Veteran began receiving disability benefits effective in about 1980.  This is about 27 years prior to his death.  Accordingly, the Board finds that there is no reasonable possibility that this evidence, if it even exists, would substantiate the claim, and that additional development is not warranted.  See 38 C.F.R. § 3.159(d).  Moreover, it is noted that neither the JMR nor the Court's Memorandum Decision took issue with the fact that the SSA records had not been found to raise a reasonable possibility of substantiating the appellant's claim.  As such, the Board can only conclude that the parties tacitly endorsed the Board's previous conclusion that SSA records need not be obtained in this case.

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


